EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Claim 14, line 4, replace [measures of a position or and orientation] with - - measures of a position or an orientation - - 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendment
The amendment filed on 3/5/2021 has been entered and considered by the examiner.
REASONS FOR ALLOWANCE
Claim(s) 1-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts of record fail to disclose, alone or in reasonably sufficient combination, fail to disclose a user display device with a first pair of cameras determining an estimated depth of focus based on movement of a user’s eyes, a projection module generating and focusing a projected light beam associated with a display object according to the depth of focus, a sensing system recognizing a portion of the environment by determining a body-centric coordinate frame by computing a statistic of a head position measure of the user over a plurality of time points, deriving a position or orientation of a physical  body part of the user relative to the user based on the body-centric coordinate frame and a current head position measure, and a rendering module rendering a physical body part of the user in real time within a field-of-view using 3D reconstruction software.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M STONE whose telephone number is (571)270-5310.  The examiner can normally be reached on 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT M STONE/Examiner, Art Unit 2628        

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628